COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §                 No. 08-14-00132-CV
IN RE: MIGUEL ROJAS, JR.,
                                               §           AN ORIGINAL PROCEEDING
               Relator.
                                               §            ON PETITION FOR WRIT OF

                                               §                    MANDAMUS

                                      JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County,

Texas, and Norma Favela, District Clerk of El Paso County, Texas, and concludes that Relator’s

petition for writ of mandamus should be denied. We therefore deny the petition for writ of

mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 16TH DAY OF MAY, 2014.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.